                   United States Bankruptcy Court
                   _______________
                   Western         District Of _______________
                                               Louisiana

     Debra Ann Atwood                        16-80668




 U.S. Bank Trust National Association as    U.S. Bank Trust National Association as
 Trustee of the Cabana Series IV Trust      Trustee of the Igloo Series IV Trust



                                                                     2
                                                             $71,292.78
 SN Servicing Corporation                                    07/07/2016
 323 5th Street
 Eureka CA 95501
        (800) 603-0836                              (800) 603-0836
                            5664                                       5664




    /s/ Michelle R. Ghidotti-Gonsalves           4/24/2020




16-80668 - #52 File 04/24/20 Enter 04/24/20 14:40:32 Main Document Pg 1 of 3
                  United States Bankruptcy Court
                  _______________
                  Western         District Of _______________
                                              Louisiana


     Debra Ann Atwood                      16-80668




          2

                                              4/24/2020




 U.S. Bank Trust National Association as              U.S. Bank Trust National Association as
 Trustee of the Igloo Series IV Trust                 Trustee of the Cabana Series IV Trust



 SN Servicing Corporation                             SN Servicing Corporation
 323 5th Street                                       323 5th Street
 Eureka CA 95501                                      Eureka CA 95501




16-80668 - #52 File 04/24/20 Enter 04/24/20 14:40:32 Main Document Pg 2 of 3
                                                                                                     (800) 603-0836
                                                                                    Para Español, Ext. 2660 o 2643
          323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
          EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                         Branch Office NMLS #9785



                                                                                                November 12, 2019

                                                                             SnscLoanID0000295664
   ALBERT ATWOOD
   DEBRA ATWOOD
   126 WALKER GRAVEL PIT RD
   DRY PRONG LA 71423



 RE: Loan Number:         5664
     Collateral: 126 WALKER GRAVEL PIT ROAD; DRY PRONG, LA


                      NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF LOAN
 Dear Borrower:

 The Truth in Lending Act, 15 U.S.C. 1601, requires that borrowers receive a written Notice when their loan is
 assigned, sold or transferred. This assignment, sale or transfer does not change the terms of your loan or
 your contractual obligations as described in your loan documents. The information below describes the
 details of the assignment, sale or transfer of your mortgage loan:

   •   Date of Assignment, Sale or Transfer: November 1, 2019

   •   The transfer of ownership has been filed in the mortgage records for the county or local jurisdiction
       where the property securing this mortgage is located or registered with Mortgage Electronic
       Registration systems, Inc. whichever is applicable to this mortgage loan.


   •   A servicer is authorized to act on behalf of the owner/lender to handle the daily servicing of your loan.
       Your servicer collects payments for your account. If you have any questions about your loan,
       please contact your servicer at the telephone number, address or website listed below:

       Name:               SN Servicing Corporation
       Address:            323 Fifth Street, Eureka CA 95501
       Telephone Number: (800) 603-0836 (Toll free) 8:00 a.m. - 5:00 p.m. Pacific Time
       Website Address:    www.snsc.com

   •   An owner (also known as a "lender") is the person to whom the loan belongs. The identity of your new
       owner is:
       Name:               US Bank Trust National Association as Trustee of the Chalet Series IV Trust
       Address:            7114 E Stetson Dr Ste 250; Scottsdale, AZ 85251
       Telephone Number: (800) 603-0836

 Partial Payment:
 On behalf of the lender, the servicer may hold payments that are less than the full amount due (partial
 payments) in a separate account until you pay the rest of the payment, and then apply the full payment to your
 loan.

 If this loan is sold, your new lender may have a different policy.

 Please do not send payments to the owner listed above, as they will not be credited to your loan. Your
 monthly payments and all inquiries must be sent directly to your servicer, SN Servicing Corporation.
 The servicer has authority to act on the owner’s behalf with regard to the administration of your loan.




16-80668 - #52 File 04/24/20 Enter 04/24/20 14:40:32 Main Document Pg 3 of 3
